Citation Nr: 0722958	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-14 940	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to service connection for bilateral hearing loss.





ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  In February 2004, the veteran's claims 
folder was transferred to the VA RO in St. Petersburg, 
Florida.  

In a May 2005 statement, the appellant requested a hearing on 
appeal before a Veterans Law Judge at the RO (Travel Board 
hearing).  He failed to appear for the Travel Board hearing 
scheduled in September 2005.  Subsequently, the appellant's 
motion to reschedule was granted; however, he again failed to 
appear for the rescheduled hearing in April 2006.  The 
appellant has neither given good cause for failure to appear 
nor asked that the hearing be rescheduled; therefore, the 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2006).

In June 2006, the Board remanded the issue of service 
connection for bilateral hearing loss to the Agency of 
Original Jurisdiction (AOJ) for additional development.  The 
case is now before the Board for further appellate 
consideration.


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's bilateral hearing loss and active 
service.


CONCLUSION OF LAW

Claimed bilateral hearing loss was not incurred in or 
aggravated during active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in March 2006 and 
July 2006 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5301(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish service 
connection, of what VA would do or had done, and what 
evidence he should provide, asked the veteran to send in 
information describing additional evidence or the evidence 
itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claim.  

The Board finds that the evidence of record -- service and 
post-service medical records and examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  The claims 
file contains the veteran's service medical records and DD 
Form 214.  Further, the AOJ has obtained the veteran's 
treatment records from the Hearing Center and the VA Medical 
Center in Rochester, New York.  In compliance with the 
Board's June 2006 remand, the veteran was asked to identify 
any additional medical evidence.  The appellant did not 
respond to VA's July 2006 letter with additional information.  
Thus, the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim, 
which VA has not sought.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the issue on appeal and that VA 
has satisfied, to the extent possible, the duty to assist and 
reminds the appellant that the duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The veteran was afforded a VA audiology examination in 
January 2007, where his claims file was reviewed and the 
requested etiology opinion was provided.  In April 2007, the 
AOJ readjudicated the appeal and issued a supplemental 
statement of the case (SSOC).  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
April 2006 remand with regard to this appeal.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since service connection is being denied, 
no disability rating or effective date will be assigned, so 
the Board finds that there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  The appellant has not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

The veteran contends that he suffers from bilateral hearing 
loss as a result of noise exposure while in service.  He 
maintains that, as a military police, he provided security 
for convoys past a NATO firing range, where he was exposed to 
the noises of heavy artillery.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).

Regarding the issue of hearing loss, applicable regulations 
provide that impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2006).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

Service medical records show that the veteran was not 
diagnosed with bilateral hearing loss during service.  His 
enlistment and separation examinations show that he was 
clinically normal for his hearing.  Further, he had no 
complaints or treatment for acoustic trauma.

A January 1971 separation audiological examination showed 
that puretone thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
0
0
0
-
5

An audiological examination from the Hearing Center, in June 
2000, showed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
45
65
70
LEFT
20
30
35
70
75

The veteran's speech discrimination scores were 96 percent 
for the right ear and 100 percent for the left ear.  The 
audiologist found that the veteran had mild to severe 
sensorineural hearing loss and wore hearing aids.

The veteran's most recent VA audiological examination report 
dated in January 2007 showed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
35
65
80
85
LEFT
35
40
60
75
80

The veteran's speech discrimination scores were 94 percent 
for the right ear and 88 percent for the left ear.  At the 
examination, the veteran reported that the onset of his 
symptoms started many years ago with an exacerbation in 1985.  
As a result, he has worn hearing aids since 1999.  The 
veteran's post-service civilian occupation included a career 
in criminal justice at the executive level.  He denied nay 
occupation or recreational noise exposure.  The January 2007 
VA examiner found that the veteran had bilateral moderately 
severe sensorineural hearing loss.  Further, the examiner 
opined that the hearing loss is not a result of military 
noise exposure since there was no evidence of hearing loss in 
service.  

After a full review of the record, the Board concludes that 
the medical evidence does not demonstrate a nexus linking the 
veteran's hearing loss to his service.  Further, there are no 
medical records, service or post-service, showing bilateral 
hearing loss to a degree of 10 percent or more within one 
year from separation from service.  Thus, the veteran's 
claimed bilateral hearing loss is not presumed to have been 
incurred in service under the provisions of 38 C.F.R. 
§§ 3.307, 3.309.

Finally, the appellant and his representative may believe 
that there is a causal relationship between the veteran's 
service and his hearing loss.  However, the Board notes that 
there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as medical experts for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


